PER CURIAM:
Edson Furtado appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2000) action seeking damages for issues pertaining to his confinement in a psychiatric hospital. In his informal appellate brief, Furtado fails to address the district court’s basis for dismissing his case. Therefore, Furtado has waived appellate review of that issue. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we deny Furtado’s motion for appointment of counsel and affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.